DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 13 have been amended. Claims 4-11 and 16-20 are withdrawn. Claims 1-3 and 12-15 are currently under review.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) January 10, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 (and their dependents claims 2-12 and 14-20) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim limitations indicate “detecting/detect presence of the viewer of interest based on face or sight image recognitions”. Nothing in the specification mentions sight image recognition, only a viewer paying attention to content, which is not the same as sight image recognition. For the purposes of examination the Office will interpret “detecting/detect presence of the viewer of interest based on face or sight image recognitions” simply as “detecting/detect presence of the viewer of interest based on face or sight recognitions”. 
The claim limitations indicate, “the second content is from a source different than the first content”, however paragraph 87 indicates “the second content may not be related to the first content”. The specification does not mention that the second content is from a source different than the first content, therefore for the purposes of examination the Office will interpret the claim limitations simply as “the second content is different than the first content”.

Claim Objections
Claim 13 is objected to because of the following informalities:  grammatical error.  Appropriate correction is required.
Claim 13, lines 3-4: “satisfying a condition indicating [[the]] a presence of [[the]] a viewer of interest”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valdivia et al. (Pub. No.: US 2018/0096507 A1) hereinafter referred to as Valdivia.
With respect to Claim 1, Valdivia discloses a processing method (¶79, the server performs the processing method) comprising: displaying a first content related to a subject matter (¶98, “Typical user actions include viewing profile pages, creating or posting content, interacting with content, tagging or being tagged in images, joining groups, listing and confirming attendance at events, checking-in at locations, liking particular pages, creating pages, and performing other tasks that facilitate social action”; ¶115- first content: a selected image of a slideshow); determining the subject matter based on the first content (¶98, “Social-networking system 160 may analyze a user's actions to determine whether one or more of the actions indicate an affinity for subject matter, content, other users, and so forth … As an example and not by way of limitation, if a user frequently posts content related to “coffee” or variants thereof, social-networking system 160 may determine the user has a high coefficient with respect to the concept “coffee””); finding and identifying a second content based on the determined subject matter (¶101, “A coefficient may be used when generating or presenting any type of objects to a user, such as advertisements, search results, news stories, media, messages, notifications, or other suitable objects”), and the second content is from a difference source than the first content (¶101, “social-networking system 160 may perform particular actions with respect to a user based on coefficient information … social-networking system 160 may generate content based on coefficient information”); detecting presence of a viewer of interest based on sight image recognitions (¶5, “the virtual reality system may provide for a method of interacting with a virtual space by way of a “gaze input,” i.e., an input that is associated with the gaze of a user in the virtual space” – detecting presence of a viewer = detecting gaze; ¶106, “the headset device may include a gaze-tracking mechanism (e.g., employing one or more sensor devices or transmitter devices) that allow for the tracking of the user's gaze (i.e., an estimated focal point of the user with respect to the virtual space)”); acquiring input information satisfying a condition indicating the presence of the viewer of interest (¶107; ¶115, “the user may select one or more images from the feed or subfeed to view. In particular embodiments, the images may be displayed in a slide show that includes the selected images. In particular embodiments, the virtual reality system may also display related images (or other visual media items) in the slide show that were not explicitly selected by the user (e.g., other images in the feed or subfeed, other images that may be interesting to the user based on information associated with the user as described herein, other related images, etc.) … the user may be able to control the procession of the images using gaze inputs. In particular embodiments, the user may aim the focal point at virtual buttons displayed in the virtual space” – input is the user’s gaze to proceed from a selected image to the next image which is related images); and displaying the second content in response to receiving the input information (¶115, displaying related images which is the second content as a result of acquiring gaze input information).
With respect to Claim 2, claim 1 is incorporated, Valdivia discloses wherein: the first content (fig. 5A, item 520: first slide: first content) is a part of a candidate content (¶115, candidate content: slide show) that an electronic device (fig. 3A, item 320: headset device) is configured to output; and the input information satisfying the condition indicates the presence of the viewer interested in at least part of the candidate content (¶115, “In particular embodiments, the user may be able to control the procession of the images using gaze inputs… the user may aim the focal point at virtual buttons displayed in the virtual space… the user may be able to aim the focal point at a hit target associated with the “pause” button 540 that halts a timer associated with the time element 510.”).
With respect to Claim 3, claim 1 is incorporated, Valdivia discloses wherein displaying the second content includes: determining a related content based on the first content (¶115, “the virtual reality system may also display related images (or other visual media items) in the slide show that were not explicitly selected by the user (e.g., other images in the feed or subfeed, other images that may be interesting to the user based on information associated with the user as described herein, other related images, etc.)”); and displaying the related content as the second content (¶115 – displaying both the first content and the second content in the slideshow).
With respect to Claim 13, Valdivia discloses an electronic device (fig. 3A, item 320: headset device; ¶106) comprising: a display device (¶106, “the headset device may include a display mechanism that displays a region of the virtual space to the user”) configured to display a first content related to a subject matter (¶98, “Typical user actions include viewing profile pages, creating or posting content, interacting with content, tagging or being tagged in images, joining groups, listing and confirming attendance at events, checking-in at locations, liking particular pages, creating pages, and performing other tasks that facilitate social action”; ¶115- first content: a selected image of a slideshow); a sensor (¶106, “the headset device may include a gaze-tracking mechanism (e.g., employing one or more sensor devices or transmitter devices) that allow for the tracking of the user's gaze (i.e., an estimated focal point of the user with respect to the virtual space)”) configured to acquire input information satisfying a condition indicating the presence of the viewer of interest (¶107; ¶115, “the user may select one or more images from the feed or subfeed to view. In particular embodiments, the images may be displayed in a slide show that includes the selected images. In particular embodiments, the virtual reality system may also display related images (or other visual media items) in the slide show that were not explicitly selected by the user (e.g., other images in the feed or subfeed, other images that may be interesting to the user based on information associated with the user as described herein, other related images, etc.) … the user may be able to control the procession of the images using gaze inputs. In particular embodiments, the user may aim the focal point at virtual buttons displayed in the virtual space” – input is the user’s gaze to proceed from a selected image to the next image which is related images); and a processor (fig. 56, item 5602 of a computer system; ¶223, computer system 5600 may be … an augmented/virtual reality device such as a virtual reality headset 320 of fig. 3A) configured to: control the display device (¶225); determine the subject matter based on the first content (¶98, “Social-networking system 160 may analyze a user's actions to determine whether one or more of the actions indicate an affinity for subject matter, content, other users, and so forth … As an example and not by way of limitation, if a user frequently posts content related to “coffee” or variants thereof, social-networking system 160 may determine the user has a high coefficient with respect to the concept “coffee””); find and identify a second content based on the determined subject matter (¶101, “A coefficient may be used when generating or presenting any type of objects to a user, such as advertisements, search results, news stories, media, messages, notifications, or other suitable objects”), and the second content is from a difference source than the first content (¶101, “social-networking system 160 may perform particular actions with respect to a user based on coefficient information … social-networking system 160 may generate content based on coefficient information”); detect presence of the viewer of interest based on face or sight image recognitions (¶5, “the virtual reality system may provide for a method of interacting with a virtual space by way of a “gaze input,” i.e., an input that is associated with the gaze of a user in the virtual space” – detecting presence of a viewer = detecting gaze; ¶106, “the headset device may include a gaze-tracking mechanism (e.g., employing one or more sensor devices or transmitter devices) that allow for the tracking of the user's gaze (i.e., an estimated focal point of the user with respect to the virtual space)”); and display a second content in response to receiving the input information (¶115, displaying related images which is the second content as a result of acquiring gaze input information).
With respect to Claim 14, claim 13 is incorporated, Valdivia discloses wherein: the first content (fig. 5A, item 520: first slide: first content) is a part of a candidate content (¶115, candidate content: slide show) that the electronic device (fig. 3A, item 320: headset device) is configured to output; and the input information satisfying the condition indicates the presence of the viewer interested in at least part of the candidate content (¶115, “In particular embodiments, the user may be able to control the procession of the images using gaze inputs… the user may aim the focal point at virtual buttons displayed in the virtual space… the user may be able to aim the focal point at a hit target associated with the “pause” button 540 that halts a timer associated with the time element 510.”).
With respect to Claim 15, claim 13 is incorporated, Valdivia discloses wherein the processor is further configured to: determine a related content based on the first content (¶115, “the virtual reality system may also display related images (or other visual media items) in the slide show that were not explicitly selected by the user (e.g., other images in the feed or subfeed, other images that may be interesting to the user based on information associated with the user as described herein, other related images, etc.)”); and control the display device to display the related content as the second content (¶115 – displaying both the first content and the second content in the slideshow).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Valdivia as applied to claim 1 above, and further in view of Park et al. (Pub. No.: US 2017/0123744 A1) hereinafter referred to as Park.
With respect to Claim 12, claim 1 is incorporated, Valdivia does not teach wherein the input information includes at least one of: information indicating whether the viewer is present.
Park teaches a processing method (figs. 3-4; ¶97; ¶111) of a headset device comprising: displaying a first content (¶159, playing content before HMD is removed); acquiring input information satisfying a condition indicating a presence of the viewer of interest (¶173); wherein the input information includes at least one of: information indicating whether the viewer is present (¶174, the user wears the HMD again in a state in which the HMD has been completely taken off, according to the sensing results from the sensing unit, the controller may display a selection menu allowing the user to select continuous playing of a specific content). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the processing method of Valdivia, wherein the input information includes at least one of: information indicating whether the viewer is present, as taught by Park, so as to maintain the user’s sense of immersion when viewing content through an HMD (¶11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621      

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621